AO245B (Rev. l l/l&) Judgment in a Criminal Case

 

 

 

 

Slieet l
UNITED STATES DISTRICT COURT
Western District of Washington
UNITED STATES OF Al\/IERICA JUDGMENT IN A CRIMINAL CASE
v. .

EDDIE TARIK MUSA BELL,.]R. Case Number: 2118CR00154JLR-001
USM Number: 49120~086
Emma Scanlan
Defendant’s Attorncy

THE DEFENDANT: .

pleaded guilty to count(s) l and 4 of the lndictment

|:| pleaded nolo contendere to count(s)
Which Was accepted by the courtf

|:| Was found guilty on count(s)

 

 

after a plea cf not guilty.
n The defendant is adjudicated guilty of these offenses: 7
Title & Section Nature of Offeose Ofi`ense Ended Count
21 U.S.C. §841(£1)(1) and Distribution of Methamphetamine \ 6/'27/ 18 l
341 (b)(l)(C)
18 U.S.C. §9`22(g)(l) Felcn in Pcssession of a Firearm 6/27/] 8 4

/

The defendant is sentenced as provided in pages `2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|:| The defendant has been found not guilty on ecunt(s)
Cou;nt(s) 2 and 3 l:| is are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 daysU'any change of name, residence,
or mailing address unt1l all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attcrney of aterial changes m economic circumstances

/73-\/\/`/\./

 

 

 

 

 

As ist - ` §mtes Attorney ' esg\'U }’Y\_p_
t 249 20 l 3 _ ',\ -
chz\oi:mpositiot of llode g K
\
Signaturchsf§ud'g l l
The Honora le. J ames L. Rob'art
United State District Judge

 

Name and Title clf lodge

_LQ_®QMA§MLQO\_C$_%

Date

 

A0245B (Rev. 11/16) Judgrnent in a Criminal Case
Shcet 2 _ lmpriscnment

 

lodginth _ Page 2 of 7

DEFENDANT: EDI)IE TARIK MUSA BELL, JR.
CASE NUMBER: 2:18CR00154JLR-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

(_Fvw\.ts l “+ ‘i¢ “i‘i§ MMS,cm/iwww iv each eti/cm

.E’ The court makes the following recommendations to the Bureau of Prisons:

D‘€S\§Wm 1`0 goal Si/\U/l/\O(.,OU/l O~,S `i"[/‘C Ci,O$»C_S`i“ F‘U`.c{\ j
+» as twa

The defendant is remanded to the custody of the United States Marshal.

- m

_i:| The defendant shall surrender to the United States Marshal for this district:
|:i at |:| a.m. |:| p.rn. _on
|:| as notified by the United States Marshal.

 

|:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[| before 2 p.m. on
|:| as notified by the United States Marshal.

 

i:| as notified by the Prcbation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at 7 z , With a certified copy cf this judgment
U-NITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 

A024SB

(Rev, 11/16) Judgment in a Criini`nal Case
Shcet 3 _ Supcrvised Release '

 

 

 

Judgment _ Page 3 of 7

DEFENDANT: EDDIE TARIK MUSA BELL, JR.
CASE NUl\ffBER: 2:18CR00154JLR~001

Upon release from imprisonment you will be on supervised release for a term of :

S-UPERVISED RELEASE

 

,_~

U'l

7.

3 \\ car e-
MAN])ATORY CONDITIONS d

You must not commit another federal, state or local crime
You must not unlawfully possess a controlled substance

You must refrain fro_m any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:|
|:|

|:|

|:I The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
H.ltLlI'e SubStaIch abuse (chack j"cg)plr'cabi'e) -

You ruust_ make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Ofl`eStltuthn. (checkgfapp[i'cable)

You must cooperate in the collection of DNA as directed by tire probation of]'jcer. (check japplicable)

You must comply with the requirements o_f the Sex Offender Registration and Notification Act (3'4 U.S.C.
§ 20901_, et seq.) as directed by the probation officer', the Bureau of Prisons, or any state sex‘offender registration
agency in which you reside, worl<,_ are a student, or were convicted cfa qualifying offense (check Jcpp!icable)

You must participate in an approved program for domestic violence (checfcgfapph'cab!e)

You must com ly with the standard conditions that have been adopted by this court as well as with any additional
conditions ont_ c attached pages

 

A0245B (Rev. 1 1/16) Judgmciit in a Criminal Case
' Sheet 3A -- Supeivised Release

 

Judginent _ Page 4 of 7
DEFENDANT: EDDIE TARIK MU`SA BELL, JR. `
CASE NUN[BER: 2218CR0015-4]LR~001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised releasc, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and conditionl ' `

1. Ycu must report to th_e probation`office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office cr
within a different time ame

2. Afcer initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You rnu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation ofhcer.

5. You must live at a place approved by the probation officer. If you plan to chan e where ou live or anything about your
living arrangements t(hsuch as the pectilple you live with), you must notify the pro ation of icer at least 1 days before the
change Ifnoti ing e robation o ` icer in advance is not 1possible due to unanticipated circumstances, you must notify
the probation o ficer wit `n 72 hours of becoming aware o a change or expected c ange. 7

6. _You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

-7. You must work full time (at least 30 hours per week) at- a lawful type of employment unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time einployment, unless
the robation officer excuses you from doing so. if you plan to changie where you work or anything about your work
'(Suc as your position or your job res onsibilities), you must notify t e probation officer at least.10 days before the
change lf notifying the probation o icer at least 10 days in advance is not possible due to unanticipated circumstances
you must notify the probation ofhcer within 72 hours of becoming aware o a change or expected change _

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission‘of the probation officer. .

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a Erearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

11. _Y'ou must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting t e permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and lclyou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ed the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

-A U._S._probation officer has instructed_n_ie on the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions_, see Overvi'ew ofProI)arioa
and Supervi'sed Reiease Condi'ticns, available at www.uscourts.gov.

Defendant’s Signature _ Date

 

 

 

 

 

A0245B (Rev. l 1116) .1 udg'ment in a Criininal Case
Sheet 3D _ Supervised Release

 

' Judgnierit _ Page 5 of 7
DEFENDANT: l ED])IE TARIK MUSA BELL, JR.
CASE NUl\/,[BER: 2:18CR00154.1LR-O(]1

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by
' the probation office for treatment of narcotic addiction drug dependency, or substance abuse, which
may include testing to determine if defendant has reverted to the use of drugs or alcohol. The
defendant shall also abstain from the use of alcohol and/or other intoxicants during the term of
supervision Dcfcndant must contribute towards the cost of any programs, to the extent defendant is
financially able to do `so, as determined by the U.. S. Probation Officer. 111 addition to urinalysis testing
that may be a part of a formal drug treatment program, the defendant shall submit up to eight (8)
urinalysis tests per month.

_ 2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income `
tax rcturns.

3.' The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation
office

4. The defendant shall submit his or her person, property, house, residence storage unit, vehicle, papers,
computers (as defined in 13 U. S. C. §lOSO(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failurc to submit to a search may be grounds for revocation
The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition

 

A0245B (Rev. 11116) Judgrneiit in a Criiniiial Case
Sheet 5 - Crimiiial Monetaiy Penalties

 

. Judgment _ Page 6 of7=
DEFENDANT: EDDIE TARIK MUSA BELL, JR.
CASE NUl\/IBER: 2118CR00154.1LR-001

CRIMINAL M_oNiiTARY PENALTIES

The defend-ant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessmeiit JVTA _Assc-':ssinent’k Fine. Restitution
TOTALS $ 200 N/A Waived _N/A

|:| The determination of restitution is deferred until 7 . An Amemi'ed Judgmenr in a Ci'imi`nal`Casa (AO 245Cj
will be entered after'such determination ' '

i:i The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant _inakes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority oi'der'or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitutioli Ordered Priority or Percentage

 

 

TOTALs ` $ 0.00 . . s 0.00

 

|:l Restitution amount ordered pursuant to plea agreement $

 

, - . §
l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and dcfault, pursuant to 18 U.S.C. § 3612(g).

I:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:i the interest requirement is waived for the |:l fine § restitution
|:1 j the interest requirement for the [] fine |:l restitution is modified as foilows:_

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waivcd.

* iustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

A0245B (Rev, l 1116) .1udg1nent in a'Crimiiial Case
Sheet 6 a Schedu|e cf Payments.

 

 

Judgment j Page 7 cf 7

DEFENDANT: ED])IE TARIK MUSA BELL, JR.
CASE NUMBER: 2118CR00154ILR-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’S ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYi\'fENT IS DUE IMMEDIATELY, Any unpaid amount shall be paid to
C`lerk's Office, United States District Court, 700 Stewart Strcet, Seattle, WA 98101.

During the period of imprisonment no less than 25% of their inmate gross monthly income or $2.5.00 per quarter,
whichever is greater, to be collected and disbursed iri accordance with the Inmate Financ`ial Responsibility Program.

During the period of supervised refease, in monthly installments amounting to not less than 10% ofthe defendant's gross
monthly household income, to commence 30 days after release from imprisonment

l:| During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the 'Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney‘s Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution .

Unless the court has expressly ordered ctherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary`penalties, except those payments made through
the F ederal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Coui‘t,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criininal l\/lonetaries'(Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:| Joint and Several

Defendant and Co-Defendant Narnes and Case Numbers (i'ncladi'ag defendant namber), Total Ainount, Joint and Several.
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Paymcnts shall be applied in the following oi'der: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,_
(5) fine interest, (6) community restitution, (7) JVTA Assessmcnt, (S) penalties,' and (9) costs, including cost of prosecution and court costs.

 

